UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted February 10, 2006*
                             Decided March 9, 2006

                                      Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-3243

JEFFREY M. SCHREIBER,                        Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Northern District of
                                             Indiana, Hammond Division
      v.
                                             No. 2:03cv281
JOHN BUNCICH, et al.,
    Defendants-Appellees.                    James T. Moody,
                                             Judge.

                                    ORDER

       For the second time Jeffrey Schreiber appeals an adverse decision arising
from his efforts to recover damages under 42 U.S.C. § 1983 for what he claims were
unlawful extraditions from Indiana to Wisconsin and then back to Indiana. In the
earlier suit Schreiber claimed that Wisconsin authorities hindered his return to
Lake County, Indiana, where he faced charges that, in Schreiber’s view, should
have been resolved before he was sent to Wisconsin. This time he sued Lake
County and its current and former sheriffs for releasing him to Wisconsin with the

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3243                                                                   Page 2
Indiana charges still pending. He also claimed that his jailers in Lake County stole
funds from his commissary account during his confinement, and twice charged an
unconstitutional “processing fee” upon his arrival at the county jail. After a bench
trial the district court ordered Lake County to return the booking fees and granted
judgment for the defendants. We affirm.

       We recite the district court’s findings of fact. Schreiber was convicted in
Columbia County, Wisconsin, in 1999 on two felony counts of failure to pay child
support and sentenced to a 36-month term of supervised probation; as a condition of
that probation he executed a written waiver of extradition to Wisconsin from any
jurisdiction in the United States. On July 22, 2001, Schreiber was arrested by
police in Hammond, Indiana, for drunk driving and resisting arrest. He was booked
into the Lake County, Indiana, Jail; pursuant to a recently enacted county
ordinance, Schreiber was also assessed a $25 “processing fee.” The next day jailers
were asked by Wisconsin corrections officials to hold Schreiber pending extradition
on a violation of probation warrant charging him with absconding from probation
supervision.1 The Wisconsin officials also sent to Lake County a copy of Schreiber’s
waiver of extradition. Schreiber then executed a similar waiver in Lake County on
July 24 and, that same day, was ordered by a county magistrate to be turned over to
Wisconsin authorities. Schreiber was transported back to Columbia County on
August 6, though, as his Lake County jailers would later discover, a county
prosecutor had filed a felony information on July 23 charging him with drunk
driving and resisting arrest.

       While in Columbia County awaiting his revocation of probation hearing,
Schreiber sent letters to Indiana requesting that he be returned there to face the
Lake County charges. In August 2001 an Indiana judge responded by ordering that
Schreiber submit a request for final disposition of the Indiana charges to his
custodian in Wisconsin. The court explained that, in order for Schreiber to trigger
the 180-day speedy-trial mandate of the Interstate Agreement on Detainers (“IAD”),
see 18 U.S.C. App. § 2, art. III(a); Ind. Code § 35-33-10-4, art. III(a), it would be
necessary for his Wisconsin custodian to certify Schreiber’s request for final
disposition and forward it to the court and prosecutor in Lake County. Schreiber
followed the court’s instructions, but some six months later, after the circuit court
in Columbia County, Wisconsin, had revoked his probation and sentenced him to
consecutive one-year jail terms. Lake County authorities, after receiving


      1
             The record is unclear whether the terms of Schreiber’s supervised
probation even allowed him to leave the state of Wisconsin. However, the parties do
not dispute that Schreiber did, in fact, violate the terms of his probation, and that
Wisconsin authorities responded to this violation by issuing a warrant for
Schreiber’s arrest.
No. 05-3243                                                                    Page 3
Schreiber’s certified request for final disposition of the pending charges, initiated
his extradition. Schreiber was transported back to Lake County, Indiana, on April
17, 2002, and once more assessed a $25 “processing fee.” In October 2002 a Lake
County judge dismissed the pending charges; the court agreed with Schreiber that
Lake County had violated the IAD, see 18 U.S.C. app. § 2; Ind. Code § 35-33-10-4.
Schreiber was then returned to Wisconsin to serve the remainder of his revocation
sentence.

       Schreiber turned to the federal courts. In April 2003 he filed suit in the
Western District of Wisconsin claiming under § 1983 that 18 different defendants
violated the IAD by delaying his return to Indiana after he demanded final
disposition of the Lake County charges. The district court dismissed the claim
against all but one of the defendants at the initial screening stage and later granted
summary judgment for the remaining defendant, the sheriff of Columbia County,
Wisconsin. We upheld that judgment on appeal, reasoning that Schreiber could not
have been harmed, e.g., Doe v. Welborn, 110 F.3d 520, 523 (7th Cir. 1997), “no
matter the defendants or the legal theory” because any delay in getting back to
Indiana did him no harm, Schreiber v. Rowe, No. 04-2523, 2004 U.S. App. LEXIS
24239, at *6 (7th Cir. Nov. 5, 2004) (unpublished order). As we explained:

              The Indiana charges were dismissed, so the delay in getting
              there could not have prejudiced Schreiber. And there is no
              evidence that the months Schreiber spent waiting to get to
              Indiana was dead time; Schreiber was serving his two-year
              Wisconsin sentence, and even after Indiana was finished
              with him, he was (and had to be) returned to Wisconsin to
              finish that sentence. Thus, if the defendants had acted to
              move Schreiber to Indiana in the fall of 2001 rather than
              the spring of 2002, the total period of incarceration would
              not have changed.

Id.

       Meanwhile, with the federal lawsuit in Wisconsin was still pending,
Schreiber filed the § 1983 action underlying this appeal in the Northern District of
Indiana in July 2003. As relevant here, Schreiber claimed that John Buncich, the
sheriff for Lake County, Indiana, until the end of 2001, and Rogelio Dominguez, his
successor, were liable along with Lake County for violating his rights under the IAD
and the Uniform Criminal Extradition Act, Ind. Code § 35-33-10-3, because he was
released to Wisconsin in August 2001. Schreiber also claimed that charging him
$50 in total “processing fees” upon entrance to the jail deprived him of property
without due process, and that members of the Lake County Sheriff’s Department
stole from his commissary account during his confinement. He sought $4.5 million
No. 05-3243                                                                      Page 4
in damages. After a bench trial (the defendants did not move to dismiss or for
summary judgment) the district court found that Buncich was not personally
involved in the decision to release Schreiber to Wisconsin before his Lake County
charges were resolved, and that neither could Lake County be liable because his
release was attributable to “unproven acts of negligence” rather than to any official
county policy. The court also found that Schreiber failed to set forth any evidence to
establish that the police stole from his commissary account. The court did side with
Schreiber, however, on his claim about the collection of the “processing fees” and
ordered the money returned.

       Schreiber appeals, raising essentially three challenges. First he argues that
the district court erred when finding that Buncich and Domguiez did not violate his
rights under the IAD and the Uniform Criminal Extradition Act. Schreiber also
argues that the district court erred when finding that he failed to prove that
members of the Lake County Sheriff’s Department stole funds from his commissary
account. Finally, he claims that the $50 the district court awarded him for the jail
“processing fees” was “unjust compensation” for the violation of his constitutional
rights. Because Schreiber’s case went to trial we review the district court’s
conclusions of law de novo and its findings of fact for clear error. Bricklayers Local
21 of Ill. Apprenticeship & Training Program v. Banner Restoration, Inc., 385 F.3d
761, 766 (7th Cir. 2004).

       We can dispose of Schreiber’s two claims regarding the $50 in “processing
fees” and the alleged theft of funds from his commissary account. We have no
occasion to review the district court’s conclusion that collection of the $50 in
processing fees from Schreiber was an unconstitutional “taking,” since the
defendants have not taken a cross-appeal. However, the fees totaled just $50, and
Schreiber’s argument that he should have been awarded a far greater sum is
patently frivolous. Moreover, with respect to Schreiber’s claim that the defendants
stole funds from his commissary account, we disagree with the district court that
Schreiber’s allegations state a claim for relief under federal law.2 Regardless, the
district court found that Schreiber presented no evidence that staff from the Lake
County Sheriff’s Department stole from his commissary account. Schreiber has
failed to provide us with a transcript of his bench trial, so we accept that finding as



      2
              Schreiber had an adequate post-deprivation remedy because he could
have sued in state court, Ind. Code § 35-43-4-3; Lee Tool & Mould, Ltd. v. Ft. Wayne
Pools, Inc., 791 F.2d 605, 608-09 (7th Cir. 1986) (defining elements of conversion
under Indiana law), and for this reason he does not have a federal claim for the
denial of property without due process, see Wynn v. Southward, 251 F.3d 588, 592-
93 (7th Cir. 2001); Hossman v. Spradlin, 812 F.2d 1019, 1023 (7th Cir. 1987).
No. 05-3243                                                                      Page 5
conclusive. See Fed. R. App. P. 10(b)(2); LaFollette v. Savage, 63 F.3d 540, 544 (7th
Cir. 1995); Stookey v. Teller Training Distrib., Inc., 9 F.3d 631, 635 (7th Cir. 1993).

       This leaves Schreiber’s principle claim: that the defendants violated the IAD
and the Uniform Criminal Extradition Act. Regarding his claim relying on the
Uniform Criminal Extradition Act, Schreiber twice waived extradition
(prospectively as a condition of his probation and again in July 2001 after his arrest
in Indiana), which would explain why the Wisconsin governor never sent a signed
warrant of arrest. See Ind. Code § 35-33-10-3(4) to (5). Thus, the Uniform Criminal
Extradition Act was never implicated. See Scull v. New Mexico, 236 F.3d 588, 596
(10th Cir. 2000) (stating that because plaintiff “had previously signed a waiver of
extradition as a condition of parole, he had neither a constitutional nor a statutory
right to specific extradition procedures”). In any event, Schreiber’s claim is barred
as a § 1983 action because he has offered no evidence proving or establishing that
he would have not been convicted in Columbia County of violating his probation or
otherwise not eligible for transfer. See Knowlin v. Thompson, 207 F.3d 907, 908-09
(7th Cir. 2000); contra Harden v. Pataki, 320 F.3d 1289, 1298 (11th Cir. 2003).

       This leaves us with Schreiber’s IAD anti-shuttling claim. To prevail under
§ 1983, Schreiber must establish that the defendants were acting under color of
state law when they deprived him of a right under the Constitution or federal law,
Case v. Milewski, 327 F.3d 564, 566 (7th Cir. 2003), and that he was injured as a
result of their actions, see Doe, 110 F.3d at 523. Although as a compact between
states the IAD confers federal statutory rights, see Cuyler v. Adams, 449 U.S. 433,
449-50 (1981); Pitsonbarger v. Gramley, 103 F.3d 1293, 1301 (7th Cir. 1996), the
anti-shuttling provision applies only to those persons who have already been
convicted and are serving time in prison, not those awaiting trial and sentencing,
see Ind. Code § 35-33-10-4, art. IV(a); Dorsey v. State, 490 N.E.2d 260, 264 (Ind.
1986); Pallett v. State, 381 N.E.2d 452, 455-56 (Ind. 1978); Howard v. State, 775
N.E.2d 242, 245 (Ind. Ct. App. 2001). Although Schreiber points to the Indiana
court’s dismissal of his state charges as evidence that the anti-shuttling provision
applied and was violated, he expands the court’s order. Schreiber argued in his
motion to dismiss that the sheriff’s department violated the anti-shuttling provision
and that his charges were not resolved within the time limit mandated by a
different article of the IAD, see Ind. Code § 35-33-10-4, art. III. The court granted
his motion without explanation, and we are unable to find any evidence in this
record that it did so on the basis of his anti-shuttling claim. In any event, Schreiber
has failed to demonstrate any prejudice or harm. His Indiana charges were
dismissed because of a failure to follow the IAD, not because they lacked a basis in
fact or law. Thus, if anything, Schreiber benefitted from the defendants’ actions in
the long run.

                                                                          AFFIRMED.